DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on February 21, 2022.  As directed by the amendment: claims 1-3, 6, 8, 16, 20-22, 25, and 27 have been amended and claim 15 has been cancelled.  Thus, claims 1-8, 16, 19-27, and 30 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement filed November 23, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language copy of the Office Action in CN 201880027847.5 was provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 16, and 19-27 are rejected under 35 U.S.C. § 103 as obvious over WO 2016081381 to Kavounas et al (herein Kavounas) in view of NPL “A Novel Flexure-Based Uniaxial Force Sensor with Large Range and High Resolution” by Chen et al (herein Chen).
Regarding claim 1, Kavounas discloses a system for assisting a rescuer in providing chest compressions to a patient in need of acute care (CPR chest compression machine, Para. 58), the system comprising: a chest compression device (compression mechanism 148, Fig. 1) comprising: a force sensor configured to generate force signals indicative of chest compressions administered to the patient by the rescuer (force sensing system 149 which includes at least one force sensor, Para. 78), and a housing supporting the force sensor (force sensing system 149 is incorporated on either the compression mechanism 148 or on the retaining structure 140, Para. 79, Fig. 1); a computing device having processing circuitry operatively connected to the force sensor and configured to (controller 110 including processor 120, Para. 66, Fig. 1): receive and process signals from the force sensor to determine at least one resuscitation parameter during the administration of chest compressions to the patient (controller 110 receives force data from force sensing system 149 and interpolates/calculates data therefrom, Paras. 86-87, Figs. 3-5), and generate an output signal based on the at least one resuscitation parameter (based on the calculated data, controller 110 may issue an alert to user interface 114, Para. 91); and an output device configured to provide feedback to the rescuer based on the at least one resuscitation parameter (user interface 114 receives alert signals from controller 110, and gives a visual or audio alert to the user, Para. 91).  Kavounas does not disclose the at least one force sensor having a first resolution over a first force range, and having a second resolution over a second force range, wherein the second resolution is different from the first resolution and the second force range is different from the first force range, the first and second resolutions being smallest changes in force that the force sensor is able to detect.
HowHowever, Chen teaches a large range, high resolution force sensor (abstract, a copy of Chen is provided herewith) including the force sensor (experiment force sensor, abstract, Fig. 1) having a first resolution over a first force range (the force sensor has a first force range of approximately 0-4.5 N with a resolution of 420 µN, Page 8 left column bottom paragraph in Section 4.3), and having a second resolution different from the first resolution over a second force range different from the first force range (the force sensor has a second force range of approximately 0.45-110 N with a resolution of 10.6 mN, Page 8 left column bottom paragraph in Section 4.3), the first and second resolutions being smallest changes in force that the at least one force sensor is able to detect (resolution is the smallest difference between adjacent force values that is detectable by the force sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the force sensor of Kavounas to include a large range, high resolution force sensor as taught by Chen in order to utilize a compact sensor structure capable of measuring both micro and macro range forces within a single setup while keeping very fine resolution (Chen abstract lines 10-12).
Modified Kavounas further discloses wherein the first force range is for detecting initiation of the chest compressions (Kavounas force sensing system 149 at Chen first force range/resolution detects the start of chest compressions by detecting when the Kavounas force becomes non-zero) and the second force range is for detecting chest compression depth (Kavounas force sensing system 149 at Chen second force range/resolution detects a Kavounas maximum force applied to the chest which corresponds to the maximum chest compression depth).
Regarding claim 2, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Kavounas further discloses wherein the first resolution of the force sensor comprises a first least significant measurement of less than 1.0 lb (or 4.4 Newtons) over the first force range (Chen first resolution is 410 µN, Chen Page 8 left column bottom paragraph in Section 4.3) and the second resolution comprises a second least significant measurement over the second force range which is at least 2 times greater than the first least significant measurement (Chen second resolution is 10.6 mN, Chen Page 8 left column bottom paragraph in Section 4.3).
Regarding claim 3, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the chest compression device comprises at least one motion sensor configured to generate motion signals indicative of the chest compressions administered to the patient (force sensing system 149 may also include an accelerometer to generate acceleration data about the patient’s chest, Para. 79).
Regarding claim 4, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Kavounas further discloses wherein the at least one motion sensor comprises an accelerometer (force sensing system 149 may include an accelerometer, Para. 79).
Regarding claim 5, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Kavounas further discloses wherein the at least one resuscitation parameter comprises a chest compliance relationship (controller 110 calculates a chest compliance based on measured force and compression depth, the compliance being plotted, such as by line 372 in Fig. 3). 
Regarding claim 6, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the output device is configured to provide feedback to a user based on the chest compliance relationship (based on whether the measured/instantaneous chest compliance [for example, line 372 in Fig. 3] is as compared to the target or ideal chest compliance [line 272 in Fig. 3], an alert is sent to the user interface 114 if the compliances do not overlay one another, Para. 91).
Regarding claim 7, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to determine whether a chest compression has started or stopped based on signals from the force sensor (controller 110 tracks compression and compression depth based on data from force sensing system 149, the plot of data showing flat lines when compression has stopped, for example as seen in Fig. 3).
Regarding claim 8, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Kavounas further discloses wherein the first force range is between 0.1 lb and 10.0 lb (Chen first force range is approximately 0-1.014 lb [0-0.46 kg]) and the second force range is between 1.0 lb and 200 lb (Chen second force range is approximately 0.1-24 lb [0.046-11 kg]).
Regarding claim 16, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Modified Kavounas further discloses wherein the first resolution of the force sensor comprises a first least significant measurement over the first force range (Chen first resolution of 420 µN) and the second resolution comprises a second least significant measurement over the second force range (Chen second resolution of 10.6 mN).  Kavounas, as modified above, does not disclose wherein the force sensor has a third resolution with a third least significant measurement over a third force range.
Kavounas, as modified above, discloses the claimed invention except for three force sensing ranges, but discloses two force sensing ranges.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to add an additional force sensing range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and it appears that the force sensor would perform equally as well with three force ranges.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to identify the occurrence of active decompression applied to the patient based on signals from the force sensor (compression and/or active decompression is tracked by controller 110 and plotted as part of the chest compliance relationship, active decompression represented by the concave down portions of the graph as shown in, for example, Para. 126, Fig. 6).
Regarding claim 20, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 19.
Kavounas further discloses wherein the output device is configured to provide feedback to a user based on the identified active decompression applied to the patient (when detected forces exceed permitted levels during active decompression and a likelihood of injury is detected, controller 110 sends an alert to user interface 114, Paras. 105 and 107).
Regarding claim 21, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the at least one resuscitation parameter comprises the chest compliance relationship (controller 110 calculates a chest compliance based on measured force and compression depth, the compliance being plotted, such as by line 372 in Fig. 3), and wherein the processing circuitry is configured to determine a chest compression neutral position based at least in part on a feature of the chest compliance relationship (when chest softening is detected, the controller 110 calculates a new neutral position so that chest compliance matches the target line 272, Paras. 98-99, Fig. 4).
Regarding claim 22, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Kavounas further discloses wherein the at least one resuscitation parameter comprises the chest compliance relationship (controller 110 calculates a chest compliance based on measured force and compression depth, the compliance being plotted, such as by line 372 in Fig. 3), and wherein the processing circuitry is configured to detect a presence of a compressible transition layer at an anterior location of the patient based on the determined chest compliance relationship (a compressible transition layer being interpreted as chest softening, in accordance with Para. [00151] of Applicant’s specification, Kavounas can determine if the patient’s chest is losing compactness due to the repeated applied chest compressions, Paras. 98-99, Fig. 4).
Regarding claim 23, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 22.
Kavounas further discloses wherein the processing circuitry is configured to estimate a chest compression depth based at least on the detected compressible transition layer (based on the detected chest softening, as detected by force sensing system 149, controller 110 calculates a new neutral position and therefore a new compression depth to achieve the target chest compliance, Paras. 98-99, Fig. 4).
Regarding claim 24, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Kavounas further discloses wherein the processing circuitry is configured to determine a state of the patient based on signals from the force sensor (controller 110 determines if the patient is in danger of having broken ribs or migrated during compression, Para. 96)
Regarding claim 25, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.
Kavounas further discloses wherein the determined state of the patient is a likelihood of injury during a course of resuscitation (controller 110 can determine if the ribs have or are likely to break, Para. 96).
Regarding claim 26, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.
Kavounas further discloses wherein the output device is configured to alert a user regarding the determined state of the patient (user interface 114 is configured to visually or aurally alert the user if the compression exceeds parameters, including when the ribs break, Para. 91).
Regarding claim 27, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 26.
Kavounas further discloses wherein the alert involves notification to the user that the patient is at risk of suffering from injury during the course of resuscitation (user interface 114 is configured to visually or aurally alert the user if the compression exceeds parameters, including when the ribs break, Para. 91).

Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Kavounas and Chen, as applied to claim 1 above, and further in view of US Pat. 4,375,243 to Doll (herein Doll).
Regarding claim 16, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 15.
Modified Kavounas further discloses wherein the first resolution of the force sensor comprises a first least significant measurement over the first force range (Chen first resolution of 420 µN) and the second resolution comprises a second least significant measurement over the second force range (Chen second resolution of 10.6 mN).  Kavounas, as modified above, does not disclose wherein the force sensor has a third resolution with a third least significant measurement over a third force range.
However, Doll teaches a wide range high accuracy force sensing arrangement (Fig. 1) including wherein the at least one force sensor has a third resolution with a third least significant measurement over a third force range (the sensing arrangement may incorporate a third sensing range to extend the detectable range of force values, Col. 3 lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor of modified Kavounas to include a third force sensing range as taught by Doll in order to expand the range of the sensing arrangement (Doll Col. 3 lines 21-24).

Claim 30 is rejected under 35 U.S.C. § 103 as being unpatentable over Kavounas and Chen, as applied to claim 1 above, and in further view of US Pat. Pub. 2013/0072830 to Illindala et al (herein Illindala).
Regarding claim 30, the modified Kavounas discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Kavounas, as modified above, does not disclose an additional chest compression device configured to be placed at a posterior location of the patient.
However, Illindala teaches a chest compression device (Fig. 1) including an additional chest compression device configured to be placed at a posterior location of the patient (belt 3 extends circumferentially around the victim such that it applies compression both anteriorly and posteriorly, Para. 14, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Kavounas to include a posterior compression device as taught by Illindala in order to reduce the likelihood of injury by decreasing the instantaneous force applied to the anterior and posterior surfaces of the victim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 16, 19-27, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                      
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785